To the Honourable Colonell Robert Daniell Deputy Governour and the Rest of the Lords proprietors Deputyes now Sitting in Chancery
Humbly Complaining Sheweth unto your Honours Your Oratrix Anne Rowsham Widow and Administratrix of all and Singular the Goods and Chat-ties Rights and Creditts of William Rowsham Junior late of the said province planter Deceased That John Filbren late of the Said Province Deceased was indebted to the said William Rowsham Junior your Oratrix’s late husband the Sume of Five hundred pounds Currant Money of the Said province And For Secureing of the payment of the Same with Lawfull Interest unto the said William Rowsham Junior his heirs Executors Administrators or Assignes The said John Filbren did become bound unto the Said William Rowsham Junior, in one penall Bond or Obligation of One thousand pounds For the true payment of Five hundred pounds with Lawfull Interest at a Certaine Day then to Come and Since past as by the Said Bond or Obligation To which your Oratrix For the greater Certainty referreth herselfe When produced to this Honourable Court Will more Fully and at large Appear And Your Oratrix Further Shew-eth That the Said William Rowsham Junior Your Oratrixs said Husband going against the Indians in the late Warr Was by them barbarously mur-thered Intestate And that Your Oratrix on or about the [blank] Day of [blank] one thousand Seven hundred and [blank] took out Letters of Administration to all and singular the Goods and Chatties and personall Estate of the said William Rowsham Junior Deceased — whereby your Oratrix is become possessed of and well Intituled to the said Bond or Obligation so entered Into aforesaid by the said John Fillbren deceased And your Oratrix Further Shew-eth unto your Honours that on about the Moneth of July in the Yeare of Our Lord One thousand Seven hundred and Seventeen William Rowsham Senior her Father in Law together with one Robert Dewes of the province aforesaid Bricklayer Fraudulently Designing and Intending and well knowing your Oratrixs weakness and unexperience in the affaires of the World Did apply themselves unto and Earnestly intreat and request your Oratrix to enter Into a Bond unto the said William Rowsham Senior in the penall Sume of Eight Hundred pounds for the performance of the Following Condition vizt That if your Oratrix and her Heirs Executors Administrators or Assignes should De*205liver or cause to be Delivered One Certain Bond of Five hundred pounds payable to the said William Rowsham Junior From or of the Estate of John Fill-bren late of the province aforesaid unto the Executors or Administrators of the said William Rowsham Senior as soon as the Last Will and Testament of the said William Rowsham Senior bearing Date the Twenty Eighth Day of January Anno Domini One thousand Seven hundred and Fifteen should be Fully and Lawfully proved as a Testament ought to be proved Then the Said Bond was to be Delivered without Fraud or Further Delay Then the Said Obligation was to be Void and of None Effect or else to Stand and remaine in Full Force and vertue as in and by the said Bond or Obligation when it Shall be produced to this Honourable Court more Fully and at Large it will Appeare And your Oratrix Further Sheweth that the said William Rowsham Senior and also the said Robert Dewes at the time of the Ensealing and Delivery Of the said Bond or Obligation Did Declare and promise unto your Oratrix that the said William Rowsham Senior had in and by his last Will and Testament Devised and bequeathed unto your oratrix One third part of all and Singular the reall and personall Estate of him the Said William Rowsham Senior During her widowhood And also the Sume of Two hundred pounds Currant money of the Said province to be paid your Oratrix assoon as the Said Will Should be Lawfully proved as aforesaid And that he the Said William Rowsham Senior would not make any other Will Whatsoever To the Disadvantage of Your Said Oratrix By Meanes of Which Fair promisses and Speeches and on the Consideration aforesaid Which Your Oratrix Can prove to this Honourable Court was the Reall Consideration and Design of her giveing the Said Bond to the Said William Rowsham Senior by the Witnesses who were present at the Signing and Sealing And Your Oratrix not in the Least Suspecting or Mistrusting their Fraudulent and Evill Design to deceive her your Said Oratrix Did Consent and was prevailed with To enter into the Said Bond of Eight Hundred pounds bearing Date the Seventh Day of July One Thousand Seven hundred and Sixteen And So Conditioned as aforesaid And Your Oratrix Further Sheweth unto your Honours that Some Short time after the Said Bond was Entered into as aforesaid The Said William Rowsham Senior haveing made his last Will and Testament Dated on the Twenty Eighth Day of January One thousand Seven hundred and Fifteen as aforesaid and haveing thereof appointed the said Robert Dewes his Son in Law Executor, Departed this Life And the said Robert Dewes duely proved and Recorded the Said Will in the Secretarys Office of this province and took upon him the Burthen of the Execu-torshipp And Your Oratrix Expected to enter into and be possessed of One third part of the reall and personall Estate of the Said William Rowsham Senior and also to receive the Said Two hundred pounds which She Beleived was bequeathed unto her According to the promise of the Said William Row-sham Senior in his Life time it being the Consideration and Reason of Entering into the Bond So as aforesaid But now so it is may it please your Honours *206That your Oratrix inspecting into the Will of the Said William Rowsham Senior That he hath only left her One third part of the proffitt of all his Stock of Cattle Negroe and Indian Slaves and all other his personall Estate And One Room in the House wherein She now Lives to Lodge in During her Widowhood And that your Oratrix doth perceive and doth not doubt but it will plainly Appear to this Honourable Court That the Said Will was Fraudulently obtained by the Said Robert Dewes to Convert and Imbezzle the Estate of the Said William Rowsham Senior to his own Use For Notwithstanding the Said Legacyes and Bequests in the Said Will mentioned It is thereby Ordered that the Said Robert Dewes Executor as aforesaid Shall be accountable to No person whatsoever For the Rents Issues or proffitts of the Estate of the Said William Rowsham Senior and Consequently may Convert and Im-bezzle the Same as He Shall think Fitt which is Directly Contrary to the Laws Ussages and Customs of the Kingdom of Great Brittain and Likewise of this province And the Said Robert Dewes (on the Aforesaid pretence of his not being Accountable to any person whatsoever) Doth utterly refuse and Deny to pay or Disburse unto Your Oratrix any part of the Legacye or bequest aforesaid And hath put the aforesaid Bond in prosecution at Common Law against Your Oratrix All which Actings and Doings of the Said Robert Dewes are Contrary to Equity and good Conscience and tend to Your Oratrix’s great Wrong and Apparent Damage In Tender Consideration whereof And Foras-much Your Oratrix hath no Releife against the Fraudulent proceedings of the Said Robert Dewes but before Your Honours in this Honourable Court where Fraudes and Cases of this Nature are properly Releivable and Cognizable To the end therefore that the Said Robert may Upon his Corporall Oath Full true Distinct direct and perfect Answer make to all and every the Matters and things herein and hereby Charged as if He were Interrogated to Every particular Matter and thing And that Upon his Corporall Oath He may more particularly Sett Forth and Discover whether the Said John Fillbren was not Indebted to the Said William Rowsham Junior Your Oratrix’s Late Husband For the Sume of Five Hundred pounds Currant money of this province and Did enter into a Bond to the William Rowsham Junior For the penall Sume of One Thousand pounds to Secure the payment of the said Five hundred pounds with Interest as is hereinbefore Sett Forth And Whether when after the Death of the Said William Rowsham Junior He the Said Robert Dewes and also the Said William Rowsham Senior Did not Request and prevaile upon your Oratrix and to enter into a Bond of Eight Hundred pounds Conditioned For the Delivery of the Said Bond So entered into as aforesaid by the Said John Fillbren to him the Said Robert Dewes as Executor of the Said William Rowsham Senior And Further That He may Sett Forth and discover what was The Consideration and Reason that Induced Your Oratrix to enter into the aforesaid Bond to the Said William Rowsham Senior And Whither the Said William Rowsham Senior Did not promise and Declare to Your Ora-*207trix That he had left Your Oratrix One third part of all and Singular the Estate both reale and personall of him the Said William Rowsham And alsoe the Sume of Two Hundred pounds Currant Money, to be paid assoon as his Said Will Should be proved And whether that was not the only Consideration That Induced the Said Anne Rowsham to enter into the Said Bond And whither the Said promise has been Comply’d with or She ever hath received any part of the Said Bequest or Legacy that is really Left in the Said William Rowshams Will or any other Consideration whatsoever For her entering into the Said Bond And Whither He did not obtain the Said Will Fraudulently and with a Design to Convert the Estate of the Said William Rowsham Senior to his Own use And that Your Oratrix may be Releived Against the Said Bond now put in prosecution against her in the Court of Common Pleas being Fraudulently and Surreptitiously Obtained From Your Oratrix and the Consideration For which it was made being not Complyed And that the Said Will So Fraudulently made and Obtained may be Sett Aside and Disanulled being Invalid both in Law and Equity And that Your Oratrix May be Further Releived in the premisses according to Equity and good Conscience May it Therefore please your Honours to grant unto Your Oratrix the Writt of Injunction Out of this Honourable Court For Stay of the Defendants Further proceeding at Common Law against Your Oratrix And also the Writt of Subpena issueing out of this Honourable Court to be Directed to the Said Robert Dewes thereby Comanding him at a Certaine Day and under a Certain paine therein to be limitted personally to be And Appeare before your Honours in this Honourable Court and a [broken] perfect Answer to Make to all and Singular the premisses And Further to Stand to and Abide Such Further Order Direction and Decree in the premisses as to Your Honours Shall Seem Meet and Agreeable to Equity and good Conscience. And Your Oratrix shall ever pray etca.
[The Council Chamber, September 5, 1717.
Whitaker pro Quer
“Present as before”' Governor Robert Johnson, Alexander Skene, Nicholas Trott, Thomas Broughton, Charles Hart, Francis Yonge, Samuel Wragg.]62
*208The petition of John Hollibush being read praying an injunction to prevent James Brown from Committing waste on his land. Upon full hearing of Counsel on both sides It is the opinion of his Honour and Council that no injunction ought to issue and accordingly the petition was dismissed. . . .
Resolved and it is the resolution of this Board that they will hear in order to determine any business of Chancery that shall be brought before them on every Wednesday after the Council Day, in Course and it is hereby ordered that notice be given to the Law[y]ers to prepare themselves accordingly.